DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all of the boxes 120, 130, 140 and 2 in figure 1 should be labeled with descriptive legends.  
For example, box 120 – Control Unit--; box 130 –Memory Unit--; box 140--Communication Unit; —box 2 –External Device --
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, 6-7, 11-12, (Claim 2, line 4, claim 3, line 2, claim 6, line 4, claim 7 line 3, claim 11, lines 4 and 7, claim 12, lines 4 and 9), the Examiner is unclear whether the limitation follow “to be” is/are part of the claim.
Claims 4-5 are rejected for being dependent to the rejected claims 2-3.
For the purpose of examination, the Examiner assumes the claim intended to recite “OCV factor value is equal to a predetermined first slope control value”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (US 2014/0316728A1).
Regarding claims 1, 8-10, Zhong et al. discloses a battery management system, comprising: a sensing unit (1022) configured to generate battery information indicating a current, a voltages and a temperature of a battery (101); and a control unit (1020) configured to: estimate a state of charge (SOC) of the battery using an extended Kalman filter (Abstract, pars. [085]-[086]) based on the battery information (Current, voltage, temperature); determine a temporary estimate (Fig. 5, the idle time less time less than 1H)  for a SOC in a current cycle using a time update process of the extended Kalman filter based on a previous estimate (S502) and the battery information (Current, voltage temperature), the previous estimate a indicating an SOC in a previous cycle; determine open circuit voltage (OCV) information based on the temporary estimate (The estimate at idle time less than 1H); and determine a definitive estimate  (S505) indicating the SOC in the current cycle using a measurement update process of the extended Kalman filter (S507) based on the temporary estimate, the OCV information, and the battery information.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-7, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2014/0316728 A1) in view of Hatano et al. (US 2019/0137573 A1).
Regarding claims 2, 11, Zhong et al. discloses every subject matter in the claim.  The only difference between Zhong et al. and the claimed invention is that the claimed invention recites the OCV information includes a first OCV factor value, whereas Zhong et al. discloses (Par. [005]) OCV factors that could affect SOC estimation, SOC estimation include constant current/voltage method, OCV method.
Zhong et al. does not discloses control unit is further configured to determine the first OCV factor value to be equal to a predetermined first slope control value when the temporary estimate is outside of a reference range.
Hatano et al. discloses power storage apparatus and controlling method and further discloses control unit is further configured to determine the first OCV factor value (Fig. 3, SOC b) is equal to a predetermined first slope control value when the temporary estimate is outside of a reference range (Hatano et al.’s pars. [055]-[057]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the control unit is further configured to determine the first OCV factor value to be equal to a predetermined first slope control value when the temporary estimate is outside of a reference range, as taught by Hatano et al. into the system of Zhong et al. because having reference/threshold such as slope control is a matter of design choice in determining the OCV and involves only routine.
Regarding claim 3, pertinence to the discussion of claim 2, Zhong et al. does not discloses control unit is further configured to determine the first OCV factor value is equal to a predetermined first slope control value and control unit is further configured to determine the first OCV factor value is equal to a second slope control value when the temporary estimate is within the reference range, the second slope control value being smaller than the first slope control value.  
Hatano et al. discloses power storage apparatus and controlling method and further discloses control unit is further configured to determine the first OCV factor value is equal to a predetermined second slope control value (Fig. 3, delta SOC1) when the temporary estimate is outside of a reference range.
Regarding claim 4, pertinence to the discussion of claim 3, Zhong et al. does not discloses control unit is further configured to determine a maximum value of the reference range based on a maximum capacity of the battery.  
Hatano et al. discloses power storage apparatus and controlling method and further discloses control unit is further configured to determine a maximum value of the reference range based on a maximum capacity of the battery (Fig. 3, SOC b).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the control unit is further configured to determine the first OCV factor value to be equal to a predetermined first slope control value, as taught by Hatano et al. into the system of Zhong et al. because of the same reason as set forth in claim 2.
Regarding claim 6, Zhong et al. does not discloses the OCV information includes a second OCV factor value; and the control unit is further configured to determine the second OCV factor value to be equal to a first OCV corresponding to the temporary estimate from a data table defining a correspondence relationship between the SOC and the OCV of the battery when the temporary estimate is outside of the reference range.  
Hatano et al. discloses power storage apparatus and controlling method and further discloses a second OCV factor value (OCVs); and the control unit is further configured to determine the second OCV factor value to be equal to a first OCV (Delta OCV) corresponding to the temporary estimate from a data table defining a correspondence relationship between the SOC (SOC s) and the OCV of the battery when the temporary estimate is outside of the reference range (Vd3).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the control unit is further configured to determine the first OCV factor value to be equal to a predetermined slope control value, as taught by Hatano et al. into the system of Zhong et al. because of the same reason as set forth in claim 2.
Regarding claim 7, pertinence to the discussion of claim 6 above, Zhong et al. does not discloses control unit is further configured to determine the second OCV factor value to be equal to a second OCV corresponding to a maximum value of the reference range when the temporary estimate is within the reference range, and the maximum value of the reference range is equal to or larger than a predetermined reference value.  
Hatano et al. discloses power storage apparatus and controlling method and further discloses control unit is further configured to determine a maximum value of the reference range based on a maximum capacity of the battery (Fig. 3, SOC b).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the control unit is further configured to determine the first OCV factor value to be equal to a predetermined first slope control value, as taught by Hatano et al. into the system of Zhong et al. because of the same reason as set forth in claim 4 above.
Regarding claim 12, Zhong et al. does not discloses determining a second OCV factor value to be equal to an OCV corresponding to the temporary estimate from a data table defining a correspondence relationship between the SOC and the OCV of the battery when the temporary estimate is outside of a reference range; and determining the second OCV factor value to be equal to  second OCV corresponding to a maximum value of the reference range when the temporary estimate is within the reference range, and the OCV information includes the second OCV factor value.
Hatano  discloses control unit is further configured to determine a second OCV factor value (OCVb) to be equal to an OCV corresponding to the temporary estimate from a data table defining a correspondence relationship between the SOC and the OCV (Delta SOC2)  of the battery when the temporary estimate is outside of a reference range (Above Vd4); and determining the second OCV factor value (OCVb) to be equal to  second OCV corresponding to a maximum value (Above Vd4)  of the reference range when the temporary estimate is within the reference range, and  OCV information includes the second OCV factor value (OCVs).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the control unit is further configured to determine the first OCV factor value to be equal to a predetermined slope control value, as taught by Hatano et al. into the system of Zhong et al. because of the same reason as set forth in claim 4.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
June 30, 2022